
	

114 HR 3166 IH: Native American Suicide Prevention Act of 2015
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3166
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Grijalva (for himself, Mr. Cole, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend section 520E of the Public Health Service Act to require States and their designees
			 receiving grants for development or implementation of statewide suicide
			 early intervention and prevention strategies to consult with each
			 Federally recognized Indian tribe, tribal organization, and urban Indian
			 organization in the State.
	
	
 1.Short titleThis Act may be cited as the Native American Suicide Prevention Act of 2015. 2.Consultation with Federally recognized Indian tribes, tribal organizations, and urban Indian organizations in development and implementation of statewide suicide early intervention and prevention strategiesSubsection (e) of section 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended by adding at the end the following:
			
				(4)Consultation with Federally recognized Indian tribes, tribal organizations, and urban Indian
 organizationsAs a condition on the receipt of a grant or cooperative agreement under this section for development or implementation of a statewide early intervention and prevention strategy, a State or an eligible entity designated by a State pursuant to subsection (b)(1)(B) shall agree to consult with each Federally recognized Indian tribe and tribal organization (as defined in the Indian Self-Determination and Education Assistance Act) and each urban Indian organization (as defined in the Indian Health Care Improvement Act) regarding development and implementation of such strategy..
		
